 In the Matter ofFREDERICK R. BARRETTandINTERNATIONAL LONG-SHOREMEN'SASSOCIATION, LOCAL No. 978Case No. C-173AMENDMENT TO DECISIONNovember N0, 1937On August 31, 1937, the National Labor Relations Board, herein,called the Board, issued a Decision and Order 1 in the above-entitledcase.The Decision found that the respondent, Frederick R. Bar-rett,Norfolk, Virginia, had engaged in unfair labor practices affect-ing commerce, within the meaning of Section 8 (1) and (3) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat.449.The respondent was ordered to cease and desist from such unfairlabor practices and to take certain affirmative action including thereinstatement with back pay of 32 named individuals, and amongthem, Joe Turner.On October 27, 1937, the Board received a stipulation signed bycounsel for the Board, counsel for the respondent, and counsel forLocalNo. 978, International Longshoremen's Association, whichstates that Joe Turner was not among those employees dischargedon February 21, 1936, and that hisname wasinserted into therecord through inadvertence.On the basis of this stipulation, the Board hereby orders that thename of Joe Turner be stricken from Appendix A, attached to andmade part of the Decision and Order issued August 31, 1937, in theabove-entitled case.179'3N.L.R.B.513.